DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 12/14/21, are acknowledged.
	Claims 1, 6, 13, have been amended.
	Claims 1-18 are pending and are under examination.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  However, application 15/889,584 upon which priority is claimed as a CIP fails to provide adequate support under 35 U.S.C. 112 for the claims of this application.  Specifically, insufficient support was identified for the limitation of administration of a PD-1 and/or PD-L1 inhibitor. Consequently, the claims have been accorded the priority of the filing date of the instant application, i.e. 5/6/19. 

In view of Applicant’s amendment, only the following rejections remain.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The claims recites that the method is performed in the absence of conventional therapy, and wherein the conventionally therapy is radiotherapy.  However, claim 1, as amended, specifically requires performing radiotherapy (i.e. conventional therapy) and therefore claims 16-17 do not require all the limitations of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite in the recitation of “GM-CFS”, which is not an art recognized cytokine.  For the purposes of examination, the claim is being interpreted to require “GM-CSF”. 
Applicant argues that the claim has been amended to recite GM-CSF, however, the claim set filed 12/14/21 still recites “GM-CFS”.  
Claim 12 is indefinite int eh recitation of “GM-CFS”, which is not an art recognized cytokine.  For the purpsoes of examination, the claim is being interpreted to require “GM-CSF Claim 12 is indefinite int eh recitation of “GM-CFS”, which is not an art recognized cytokine.  For the purpsoes of examination, the claim is being interpreted to require “GM-CSF Claim 12 is indefinite int eh recitation of “GM-CFS”, which is not an art recognized cytokine.  For the purpsoes of examination, the claim is being interpreted to require “GM-CSF”.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20015/0079032, in view of WO2017/203362 and WO2015/069770 (all of record).
The ‘032 publication teaches a method of reducing tumor cells in local tumor tissue of a patient with metastasized tumors comprising administering immature dendritic cells and CTL intratumorally to the patient (see page 1, in particular and the claims).  The ‘032 publication teaches treating human patients (see page 2, in particular). The ‘032 publication teaches providing the immature dendritic cells by collecting monocytes from the patient, culturing monocytes with GM-CSF and IL-4 (see pages 1).  The ‘032 teaches collecting the CTL from the patient and culturing in a medium that includes IL-2 and anti-CD3 (see page 1, in particular).  The ‘032 publication teaches performing the method in the absence of chemotherapy (see claims 17-18). The ‘032 publication teaches introducing the immature dendritic cells and/or CTL with an adjuvant, such as an LCM comprising cytokines such as GM-CSF, IFNg, IL-2, or IL-7 (see page 2, in particular). The ‘032 publication teaches further introducing anti-IL-10 (see page 4, in particular).  Regarding the claimed limitations of a vaccination phase and a CTL induction phase, it is noted that the ‘032 publication makes obvious these limitations in Tables 1 and 2, wherein specific treatment protocols are disclosed.  For example, Table 2 disclose a treatment protocol involving administering dendritic cells intratumorally, providing radiotherapy, administering a second dose of dendritic cells intratumorally (i.e. a “vaccination phase”), and thereafter preforming apheresis, collecting CTL, administering CTL intratumorally and administering a third dose of dendritic cells (i.e. a CTL induction phase).  Similarly, in Table 1, two doses of dendritic cells are administered, as well as radiotherapy (it would be obvious optimization here to also provide radiotherapy between the two DC doses as performed in Table 2, which would amount to the claims “vaccination phase”), followed by a third dose of dendritic cells, apheresis, and CTL administration (i.e. the claimed “CTL induction phase”).
	The ‘032 publication does not teach introducing a PD-1 inhibitor after said CTL administration.

 Likewise, WO2015/069770 teaches administration of a checkpoint inhibitor, such as an anti-PD1 antibody, to enhance anti-tumor responses in a subject and treat cancer (see page 3, in particular).  WO2015/069770 teaches that combination treatment with said checkpoint inhibitor and another therapy, either sequentially or substantially simultaneously, can be more effective in treating cancer, and that said checkpoint inhibitor can be combined with adoptive T cell therapy (see pages 2-3 and 6, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made further administer an anti-PD-1 inhibitor intratumorally after CTLs as taught by WO2017/203362 and WO2015/069770, in the method taught by the ‘032 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so in order to increase therapeutic effectiveness, since WO2015/069770 and WO2017/203362 teach that said anti-PD1 checkpoint inhibitors enhance anti-tumor immune responses and can be administered sequentially with T cell immunotherapy to provide a more effective cancer treatment method.
	Applicant’s arguments filed 12/14/21 have been fully considered, but they are not persuasive.
	Applicant argues that the ‘032 publication does not mention anti-PD1 inhibitors, and there would be not motivation to combine the ‘032 publication with the other references.

Applicant further argues that the cited references do not teach the specific three-phase method of the instant claims.  
As noted above, Tables 1 and 2 of the ‘032 publication teach or render obvious the first two phases of the claimed method, and it would be obvious to further administer a PD-1 inhibitor after CTL (i.e. the claimed third maintenance phase), as taught by WO2015/069770 and WO2017/203362 in order to enhance anti-tumor immune responses and to provide a more effective cancer treatment method.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644